Although appellant propounds five questions in his brief, only two matters need be determined by us: the sufficiency of the evidence anent the charge of adultery against the wife and the correctness, therefore, of the award of alimony.
Both parties sought a dissolution of the marriage on the ground of extreme cruelty and the husband on the further charge of adultery. The common accusation was held by the chancellor to have been sustained by each litigant but *Page 657 
he dismissed the supplemental bills of the husband alleging infidelity. Result of the ruling was a decree for both husband and wife and in award to the latter of permanent alimony.
Our examination of the record has led us to the conviction that the averments of adultery contained in the husband's supplemental pleadings were substantiated as well as the original charges of extreme cruelty. Having this view, we are constrained to reverse that part of the final decree which provides for the payment of alimony.
It is so ordered.
TERRELL, C. J., and BUFORD, J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.